
	
		III
		112th CONGRESS
		2d Session
		S. RES. 515
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Ms. Mikulski (for
			 herself, Ms. Collins,
			 Ms. Landrieu, Ms. Snowe, Mrs.
			 Feinstein, Ms. Murkowski,
			 Mrs. Boxer, Ms.
			 Cantwell, Mrs. Murray,
			 Ms. Stabenow, Ms. Klobuchar, Mrs.
			 Shaheen, Mrs. Gillibrand, and
			 Mrs. McCaskill) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring Catholic Sisters for their
		  contributions to the United States.
	
	
		Whereas approximately 220,000 Catholic Sisters have served
			 in the United States beginning even before the Nation's founding;
		Whereas approximately 57,000 Catholic Sisters serve in the
			 United States today;
		Whereas Catholic Sisters are women who dedicate their
			 lives to God by serving God’s people, especially the poor, the sick, and the
			 marginalized;
		Whereas, fortified by a deep faith in God and an
			 unwavering commitment to the common good, American nuns built the Catholic
			 Church in the United States through their ministry to the vulnerable, the sick,
			 and the poor;
		Whereas individuals trained by the Catholic Sisters serve
			 as health providers in communities across the Nation;
		Whereas Catholic hospitals treated approximately one in 6
			 patients in the United States;
		Whereas Catholic Sisters helped establish the Nation’s
			 largest private school system and founded more than 150 colleges and
			 universities and educated millions of young people in the United States;
		Whereas, since 1980, 9 Catholic Sisters from the United
			 States have been martyred while working for social justice and human rights
			 overseas;
		Whereas Catholic Sisters who have answered the call of the
			 Second Vatican Council to seek justice in the world continue the
			 vital mission of teaching our children in schools, healing the sick in
			 hospitals, feeding the hungry, sheltering the homeless, administering major
			 institutions, encouraging corporate responsibility, and advocating for public
			 policies that honor human dignity; and
		Whereas the congregations of women religious, along with
			 their respective organizations, make the United States stronger and deserve our
			 deepest appreciation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the Catholic Sisters of the United States, whose inspiring legacy of
			 service enriches the Nation;
			(2)honors the
			 contributions of Catholic Sisters to the Nation; and
			(3)stands in
			 solidarity with Catholic Sisters in their work toward a more just society for
			 all of God’s people.
			
